Citation Nr: 1820693	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  09-23 110A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected left foot plantar fasciitis.

2. Entitlement to service connection for bulimia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a hiatal hernia.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 2001 to June 2005.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (CAVC).  A September 2012 CAVC Order remanded the matters for compliance with instructions in a September 2012 Joint Motion for Partial Remand (JMPR) by the parties.  [The Veteran did not appeal a denial of service connection for irritable bowel syndrome.  That claim was deemed abandoned, and the CAVC dismissed that matter in the September 2012 Order; it is no longer before the Board.]  The matters were originally before the Board on appeal from September 2008 and July 2010 rating decisions by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  The September 2008 rating decision, in pertinent part, denied service connection for a low back disability.  The July 2010 rating decision, in pertinent part, denied service connection for bulimia, a hiatal hernia, and GERD.  A December 2011 Board decision, in pertinent part, denied service connection for a low back disability, bulimia, a hiatal hernia, and GERD.  The Veteran appealed the Board decision to the CAVC, resulting in the JMPR.  In September 2013, August 2014, and March 2017, the Board remanded the claims for additional development.  The case is now assigned to the undersigned.  [The September 2013 Board decision also  granted earlier effective dates for the assignment of an increased rating for PTSD and for a total disability rating based on individual unemployability (TDIU), and the March 2017 Board decision also granted an increased rating for diarrhea.  Those matters are no longer before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record remains necessary for proper adjudication of the claims on appeal.  The March 2017 Board remand ordered examinations to determine the etiology of the Veteran's low back disability and bulimia.  The August 2017 responses received are inadequate for rating purposes.

On August 2017 VA examination chronic lumbar strain was diagnosed.  The Veteran reported he has experienced back pain since service, when he wore heavy body gear as a military policeman.  The examiner opined the low back disability was at least as likely as not incurred in service.  The examiner explained he carried heavy equipment as a military policeman and reported his back pain developed toward the end of service but that he did not seek treatment until a 2006 or 2007.  The examiner noted the Veteran gave a reasonable and believable history and that a review of postservice treatment records seemed to show consistency with his reports.  The opinion does not reflect familiarity with the Veteran's record, and  specifically evidence that appears to contradict the Veteran's reports of continuity of back pain since service.  Notably, his service treatment records (STRs) are silent for back-related complaints.  On February 2006 VA general examination, he denied joint problems other than the service-connected plantar fasciitis.  Range of motion of all joints was full, without pain.  A July 2008 VA treatment record notes he reported his back pain became manifest a year prior (i.e., 2 years after service).  Another medical advisory opinion that reflects familiarity with the complete factual background (and includes adequate rationale) is necessary.  

Bulimia was diagnosed on August 2017 VA examination.  The Veteran reported it appeared during service and that he has experienced it continuously since.  The examiner summarized the medical evidence in detail and opined the bulimia was less likely than not incurred in service, explaining treatment records do not show indications of the Veteran vomiting until 2008 and of bulimia until 2009.  The examiner also opined it was less likely than not that the bulimia is secondary to service-connected PTSD because the Veteran did not describe symptoms of bulimia as developing in direct response to PTSD.  He noted the Veteran described the symptoms of bulimia as developing in response to stressful situations during military service.  The examiner also opined the symptoms of bulimia and PTSD interact and that the bulimia was aggravated beyond natural progression by PTSD.  The examiner explained he was inclined to accept the Veteran's reports of stressful situations leading to vomiting because of his anxious presentation during the examination.  However he was unable to establish a baseline level of severity of the bulimia (prior to aggravation) because the Veteran's accounts of the onset and course of bulimia included discrepancies that made it difficult to determine the actual course of the disorder.  The opinion that bulimia was not incurred in service appears inconsistent with subsequent rationale indicating that the provider was inclined to accept the Veteran's reports of stressor events leading to vomiting (and that service connection for PTSD has been granted based on acknowledgment that the Veteran was exposed to stressor events in service).  The discrepancies in the Veteran's accounts that prevent establishment of a baseline level of severity of bulimia are also not identified.   

On November 2016 VA examination, GERD and a hiatal hernia were diagnosed.  The examiner opined both disabilities were likely due to the Veteran's bulimia.  Accordingly, these claims are inextricably intertwined with the claim of service connection for bulimia and appellate consideration of them must be deferred pending resolution of the bulimia claim.

The case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA treatment and evaluations the Veteran has received for his back disability, bulimia, hiatal hernia, and GERD.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2. The AOJ should then forward the Veteran's record to an orthopedist for review and an addendum opinion regarding the etiology of the Veteran's low back disability.  Upon review of the record (to include this remand), the consulting physician should provide opinions that respond to the following: 

(a) Please identify (by diagnosis) each low back disability shown.

(b) Please identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active service or was either caused or aggravated by the Veteran's service-connected plantar fasciitis of the left foot?  If a low back disability is found to not have been caused, but to have been aggravated by the service-connected left foot disability, please identify the degree of impairment that is due to such aggravation.

The examiner must provide rationale for all opinions, to with citation to supporting factual data and including comment on the opinions/textual evidence already in the record, including the Veteran's STRs that are silent for back-related complaints; the February 2006 VA examination report; the VA treatment provider's July 2008 opinion that the back disability resulted from a combination of an altered gait, stress, and poor sleep habits; the August 2008 VA examination report; and the August 2017 VA examination report and opinion.

If an opinion sought cannot be provided without further examination of the Veteran, an examination should be arranged. 

3. The AOJ should then arrange for the Veteran's record to be forwarded to a psychologist or psychiatrist, for review and an addendum opinion regarding the etiology of his bulimia.  Upon review of the record (to include this remand), the consulting provider should respond to the following:

(a) Please identify the likely etiology for the Veteran's bulimia.  Specifically, is it at least as likely as not (a 50% or better probability) that it was either caused or aggravated by his service-connected PTSD?  

(b) If bulimia is found to not have been caused, but to have been aggravated by the service-connected PTSD, please identify the degree of impairment that is due to such aggravation.

The examiner must include rationale with all opinions, to specifically include citation to supporting factual data and comment on the opinions/textual evidence already in the record, including the February 2010 VA treatment record that notes including binging and purging, have at least some connection to PTSD; the April 2010 VA examination report; and the August 2017 VA examination report and opinion.

If an opinion sought cannot be provided without further examination of the Veteran, an examination should be arranged. 

4. The AOJ should then review the record (ensuring that the examination reports are adequate) and readjudicate the claims on appeal (GERD and hiatal hernia in light of the ultimate determination on bulimia).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

